Stuart, J.
The affidavit and complaint charge the defendants with malicious trespass. Motion to quash sustained. The state appeals.
The affidavit charges that the defendants unlawfully, maliciously and mischievously injured and caused to be injured the personal goods and chattels, to-wit, fifty head of cattle, of the value of 660 dollars, at, &c., by then and there maliciously and mischievously dogging and hunting said cattle; whereby he, Snodgrass, sustained damage to the amount of 100 dollars.
The complaint conforms to the affidavit.
The ownership of the cattle is not directly averred. Their number and value is set out; but it can only be deduced by way of inference that they were the personal goods and chattels of Snodgrass, because the damage is *271alleged to have been done to him. But this is not sufficient. The ownership of the property injured must be directly alleged.
L. Reilly, for the state.
W. Potter, for the appellees.
There are some instances, too, where it is not sufficient, in a criminal proceeding, to pursue the language of the statute creating the offence. This is perhaps one of them. The nature of the injury should have been more specifically stated. Smith v. Aydelott, 7 Blackf. 157.
The motion to quash was correctly sustained.
Per Curiam.
The judgment is affirmed.